DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-7, and 9 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 1/27/2020, and 2/11/2020 and have been reviewed by the Examiner.
	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "U-shaped profile" in lines 2, and 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wimer et al. (US #2,376,745) in view of Duncan (GB 177,250).
Regarding claim 1, Wimer teaches a fastening unit for movably fastening an aircraft component(46) with an opening (45); a first support arm (Shown below in figure 4) with a first end for connecting to the support structure of the aircraft (Shown below in figure 4, and 22, 30, and 40 as seen in figure 2) and a second end for connecting to the connection element (Shown below in figure 4, and 30, 40 and 46 as seen in figure 5); a second support arm (Shown below in figure 4) with a first end for connecting to the support structure of the aircraft (Shown below in figure 4, and 22, 30, and 40 as seen in figure 2) and a second end for connecting to the connection element (Shown below in figure 4, and 30, 40 and 46 as seen in figure 5); wherein the first support arm and the second support arm are arranged such that a first distance between the first end of the first support arm and the first end of the second support arm is greater than a second distance between the second end of the first support arm and the second end of the second support arm (Shown below in figure 4). But, Wimer does not explicitly teach that the first 
However, Duncan does teach that the first support arm is produced at least partially by a forming process (Page 3, lines 19-22); wherein the first support arm and the second support arm are produced by a bending process (Page 3, lines 19-22); and wherein the first support arm and the second support arm are produced at least partially from a metallic material (Page 3, lines 19-22).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the arms produced by bending a metallic material because Wimer and Duncan are both support arms that connect control surfaces to the aircraft.  The motivation for having the arms produced by bending a metallic material is that the bending process allows the member to be formed from a single piece which helps to improve the strength of the member and forming it out of metal allows the arm to safely undergo large forces.

    PNG
    media_image1.png
    402
    696
    media_image1.png
    Greyscale

Regarding claim 2, Wimer as modified by Duncan teaches the fastening unit as claimed in claim 1, wherein the first support arm and the second support arm have a U-shaped profile (40 as seen in figure 5 of Wimer).
Regarding claim 3, Wimer as modified by Duncan teaches the fastening unit as claimed in claim 1, wherein a third distance between a flange of the U-shaped profile of the first support arm and a flange of the U-shaped profile of the second support arm decreases starting from the first end of the first support arm in the direction of the second end of the first support arm (As can be seen above in figure 4 of Wimer, as you move from the first distance and ends of the support arms to the second distance and ends of the support arms the distance between the flanges of the arms decreases).
Regarding claim 4, Wimer as modified by Duncan teaches the fastening unit as claimed in claims 1, wherein the connection element (46) is arranged between two flanges of the first support arm (40, and 46 as seen in figure 5); and/or wherein the connection element is arranged between two flanges of the second support arm (40, and 46 as seen in figure 5).
Regarding claim 6, Wimer as modified by Duncan teaches the fastening unit as claimed in claims 1, comprising: a third support arm (Shown below in figure 5 of Wimer) with a first end for connecting to the support structure of the aircraft (Shown below in figure 5, and 22, 30, and 40 as seen in figure 2 of Wimer) and a second end for connecting to the connection element (Shown below in figure 5, and 30, 40 and 46 as seen in figure 5 of Wimer); a fourth support arm (Shown below in figure 5 of Wimer) with a first end for connecting to the support structure of the aircraft (Shown below in figure 5, and 22, 30, and 40 as seen in figure 2 of Wimer) and a second end for connecting to the connection element (Shown below in figure 5, and 30, 40 and 46 as seen in figure 5 of Wimer); wherein the third support arm and the fourth support arm are arranged such that a fourth distance between the first end of the third support arm and the first end of the fourth support arm is greater than a fifth distance between (Shown below in figure 5 of Wimer).

    PNG
    media_image2.png
    393
    652
    media_image2.png
    Greyscale

Regarding claim 9, Wimer teaches a method for providing a movable fastening of an aircraft component to a support structure of an aircraft, comprising: providing  a connection element (46) with an opening (45); providing a first support arm (Shown above in figure 4) with a first end (Shown above in figure 4) and a second end (Shown above in figure 4); providing a second support arm (Shown above in figure 4) with a first end (Shown above in figure 4) and a second end (Shown above in figure 4); arranging the first support arm relative to the second support arm such that a first distance between the first end of the first support arm and the first end of the second support arm is greater than a second distance between the second end of the first support arm and the second end of the second support arm (Shown above in figure 4); connecting the first end of the first support arm to the support structure (Shown above in figure 4, and 22, 30, and 40 as seen in figure 2); connecting the first end of the second support arm to the support structure (Shown above in figure 4, and 22, 30, and 40 as seen in figure 2); (Shown above in figure 4, and 30, 40 and 46 as seen in figure 5); connecting the second end of the second support arm to the connection element (Shown above in figure 4, and 30, 40 and 46 as seen in figure 5).  But, Wimer does not explicitly teach forming preforms into the support arms, producing the support arms by a bending process; producing the support arms at least partially from a metallic material.
However, Duncan does teach forming preforms into the support arms (Page 3, lines 19-22), producing the support arms by a bending process (Page 3, lines 19-22); producing the support arms at least partially from a metallic material (Page 3, lines 19-22).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to form the arms from metallic preforms by bending because Wimer and Duncan are both support arms that connect control surfaces to the aircraft.  The motivation for forming the arms from metallic preforms by bending allows the member to be formed from a single piece which helps to improve the strength of the member and forming it out of metal allows the arm to safely undergo large forces.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wimer et al. (US #2,376,745) as modified by Duncan (GB 177,250) as applied to claim 1 above, and further in view of Ragsdale (US #1,967,901).
Regarding claim 5, Wimer as modified by Duncan teaches the fastening unit as claimed in claims 1, but Wimer does not teach a first fastening element, via which the first end of the first support arm is attached to the support structure of the aircraft; wherein the first fastening element is produced by a bending process.  However, Ragsdale does teach a first fastening element (33, 34, and 35), via which the first end of the first support arm is attached to the support structure of the aircraft (The arms, 33, and 34 as seen in figure 6), wherein the fastening element is made up of sheet metal (Page 2, lines 98-111).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a fastening element that connects the support arms to the aircraft made of sheet 
However, Duncan does teach that the sheet metal element is produced by a bending process (Page 3, lines 19-22).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sheet metal element produced by a bending process because Wimer and Duncan are both support arms that connect control surfaces to the aircraft.  The motivation for having the sheet metal element produced by a bending process is that it allows the element to be formed from a single piece which helps to improve the strength of the member.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wimer et al. (US #2,376,745) as modified by Duncan (GB 177,250) as applied to claim 6 above, and further in view of Kuczynski et al. (US #4,247,061).
Regarding claim 7, Wimer as modified by Duncan teaches the fastening unit as claimed in claim 6, but does not teach that the connection element is arranged between the first support arm and the third support arm; and/or wherein the connection element is arranged between the second support arm and the fourth support arm. However, Kuczynski does teach that the connection element (34 and 40) is arranged between the first support arm (56) and the third support arm (60, and 34, 56, and 60 as seen in figure 6); and/or wherein the connection element (34 and 40) is arranged between the second support arm (78) and the fourth support arm (82, and 40, 78, and 82 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the connection element between the first and third arms and between the second and fourth arms 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647